MacIntyre, J.
Arthur Long was indicted for murder, and was convicted of voluntary manslaughter. His motion for new trial was overruled, and he excepted.
On the -question whether the death of the deceased resulted from the injuries, from disease, or from criminal agencies, the testimony was in part as follows: Dr. Chandler, who attended the deceased a short time after he was shot, testified: “It seemed that the gun was fired from up over him, shot down from the side. The bullet didn’t go in his abdomen; it went through his arm and his lung and kinder down the spine. . . I did not probe that wound. I had an x-ray of it, and it must have gone fifteen inches down through his body. I saw that bullet lodged in there. He had three wounds. I thought one bullet caused it all. I treated *518Mm over a period of about three weeks, the whole time, for this injury. I didn’t consider him entirely recovered; he was sort of resting up, and I sent him on home” (from the hospital). After he went home, “I was treating him for syphilis, but he did not die from that. . . As to whether the gunshot wound in his body would have killed him, I will say it was a severe injury, but not ordinarily the kind to kill a human being. I don’t know whether that gunshot wound produced his death or contributed primarily to it. It is a common known fact that you can kill a man with a pistol. As to the size of the bullet that went in his body, I didn’t get any of those, it was a pretty good-sized hole.” Dr. McCall, who attended the deceased while he was in the hospital but did not see him at any time thereafter, testified: “That was a deep wound, there is a possibility it would kill a human being. I have no idea what produced this negro’s death. . . I would say, as a medical opinion, that there was a likelihood of a blood clot lodging in his heart, as the most likely cause; of course I couldn’t say definitely that could have caused his death. As to whether or not that would have been most likely the result of the gunshot wound or some other condition, it could have been from either one of them. It isn’t usual for a person suffering with syphilis to die from a blood clot in the heart, but it is possible.”
The deceased died suddenly, about a month after he was shot, in a room in his sister’s house in the presence of a negro woman. It therefore seems to us that there was proof that the wound inflicted on the deceased was made with a deadly weapon, and was of such a character as to authorize the jury to find that this wound was the proximate cause of the death. Here is a man who was shot with a bullet that made “a pretty good-sized hole,” and, indeed, it penetrated Ms body about fifteen -inches, going through the lung and resting on the vertebra where it was at the time of his death about a month after he was shot, he having been released from the hospital about a week before Ms death. The syphilis for which he was treated before and after he was shot, according to the doctor who went to see him about two clays before his death, pursuant to a treatment for syphilis, was not the cause of his death, the doctor’s testimony being that the deceased “did not die from that” (syphilis). Other than the fact that the deceased was suffering from syphilis, unless the suddenness of Ms death can be considered *519as a symptom, there wore no signs or symptoms of any other disease or any other cause of death. There were no signs or symptoms that death resulted from accident or other cause, or from suicide. It is true that the doctors never examined him relatively to the wound after he left the hospital; and it seems to us that it was for this reason that they would not swear whether or not he died from this wound; in fact, that they would not give their professional opinion as to what caused his death. Nevertheless we think that here, where the wound of the character stated above was described to the jury, and the deceased was treated therefor in a hospital for three weeks and was released from the hospital, and a week thereafter he suddenly died, and where there were no other signs or symptoms that he died from any disease or other cause, it was a jury question as to whether the bullet which made “a pretty good-sized hole” and penetrated fifteen inches into his body, and was still resting on a vertebra of his backbone at the time of his death about a month thereafter, was the proximate cause of his death, or whether his death resulted from natural or other causes. Thomas v. State, 67 Ga. 460; 3 Warren on Homicide, 189. See Wells v. State, 46 Ga. App. 412 (167 S. E. 709). The fact that the doctors would not swear positively that the death resulted from the wound or other causes, would not prevent the jury, after hearing a description of the wound which had been inflicted, from determining for themselves whether or not the wound was the cause of the death; and if the jury decided that the wound was a cause sufficient to produce the death, and no other cause was shown to have existed, there was sufficient basis for the conclusion that death resulted from the wound rather than from some other cause, the existence of which there was not the slightest evidence to establish. If it were necessary to negative every other possible contingency which might have produced the death of the deceased, conviction of crimes of such violence would be a rarity. People v. O’Connell, 78 Hun. (N. Y.) 323, 327.
When a wound from which death might have ensued had been inflicted with a murderous intent, and had been followed by death, and there was no testimony whatever even tending to show that the loss of life did not- arise from a gunshot wound fifteen inches long, inflicted by the defendant, and from the fact that the bullet, which passed through the lung, was still resting on a verte*520bra in the lower region of the deceased's spine at the time of his death about a month after he was shot, instructions on assault with intent to murder, based on the theory that death was caused by a disease not put into operation by the wound or on the theory that death resulted from some cause other than the wound, would have been abstract, and were not required, for the reason that there was no testimony calling for such instructions. 30 C. J. 139, § 346; Bellamy v. State, 56 Fla. 43 (47 So. 868); Edwards v. State, 39 Fla. 753 (23 So. 537); State v. Briscoe, 30 La. Ann. 433; U. S. v. Abiog, 37 Philippine, 137. Williams v. Commonwealth, 13 Ky. Opinions, 1069; Wood v. State, 31 Tex. Cr. 571 (21 S. W. 602); Tincher v. Commonwealth, 253 Ky. 623 (10) (69 S. W. 2d, 750). The mere fact that the deceased was suffering from syphilis, which his attending physician testified did not cause his death, does not change the rule.
The evidence authorized the verdict.

Judgment affirmed.


Broyles, G. J., concurs.